      Case
     Fill in this15-49393         Doc 106
                  information to identify the case:Filed          12/19/20 Entered 12/19/20 18:06:01                  Main Document
                                                                        Pg 1 of 4
     Debtor 1              THOMAS F BARR


     Debtor 2              TERRI M BARR
     (Spouse, if filing)

     Unites States Bankruptcy Court for the:   Eastern District of Missouri
                                                                                    (State)
     Case Number:          15-49393




Form 4100N
Notice of Final Cure Payment                                                                                                            10/15

File a separate notice for each creditor.

According to Bankruptcy Rule 3002.1(f), the trustee gives notice that the amount required to cure the prepetition default in the claim
below has been paid in full and the debtor(s) have completed all payments under the plan.


 Part 1:             Mortgage Information

                                                                                                              Court claim no. (if known):
 Name of creditor:                    US BANK TRUST NA TRUSTEE                                                6

 Last 4 digits of any number you use to identify the debtor's account                         8   0   7   7

 Property Address:                              2401 CRESTLINE DR
                                                ST LOUIS, MO 63129




 Part 2:             Cure Amount


 Total cure disbursments made by the trustee:
 .
                                                                                                                            Amount

 a. Allowed prepetition arrearage:                                                                                    (a)   $    50,858.80

     b. Prepetition arrearage paid by the trustee :                                                                   (b)   $    50,858.80

     c. Amount of postpetition fees, expenses, and charges recoverable under Bankruptcy Rule 3002.1(c):               (c)   $             -0-

     d. Amount of postpetition fees, expenses, and charges recoverable under Bankruptcy Rule 3002.1(c)                (d)   $             -0-
        and paid by the trustee:
     e. Allowed postpetition arrearage:                                                                               (e)   $             -0-

 f.       Postpetition arrearage paid by the trustee :                                                              + (f)   $             -0-

     g. Total. Add lines b, d, and f.                                                                                 (g)   $    50,858.80



 Part 3:             Postpetition Mortgage Payment

 Check one

 ý Mortgage is paid through the trustee .
         Current monthly mortgage payment                                                                                   $        1,493.18
         The next postpetition payment is due on                     /    /
                                                                 MM / DD / YYYY

 ¨ Mortgage is paid directly by the debtor(s).


Form 4100N                                                        Notice of Final Cure Payment                                           page 1
   Case 15-49393                Doc 106   Filed 12/19/20 Entered 12/19/20 18:06:01                                  Main Document
                                                      Pg 2 of 4


Debtor 1     THOMAS F BARR                                                    Case number   (if known)   15-49393
             Name




 Part 4:     A Response Is Required By Bankruptcy Rule 3002.1(g)


 Under Bankruptcy Rule 3002.1(g), the creditor must file and serve on the debtor(s), their counsel, and the trustee, within 21
 days after service of this notice, a statement indicating whether the creditor agrees that the debtor(s) have paid in full the
 amount required to cure the default and stating whether the debtor(s) have (i) paid all outstanding postpetition fees, costs,
 and escrow amounts due, and (ii) consistent with § 1322(b)(5) of the Bankruptcy Code, are current on all postpetition
 payments as of the date of the response. Failure to file and serve the statement may subject the creditor to further action of
 the court, including possible sanctions.

 To assist in reconciling the claim, a history of payments made by the trustee is attached to copies of this notice sent to the
 debtor(s) and the creditor.




              û/s/ Diana S. Daugherty
                    Signature
                                                                                 Date    12/18/2020


 Trustee            Diana S. Daugherty

 Address            Standing Chapter 13 Trustee
                    P.O. Box 430908
                    St. Louis, MO 63143


 Contact phone      (314) 781-8100                                Email   trust33@ch13stl.com




Form 4100N                                        Notice of Final Cure Payment                                                page 2
   Case 15-49393         Doc 106      Filed 12/19/20 Entered 12/19/20 18:06:01                                  Main Document
                                                  Pg 3 of 4


Debtor 1     THOMAS F BARR                                                Case number   (if known)   15-49393
             Name




History Of Payments
Part 2 - b
Claim ID Name                     Creditor Type              Date         Check #   Posting Description                    Amount
2        US BANK TRUST NA TRUSTEE Mortgage Arrearage         11/30/2016   1397559   Principal Paid                        6,246.82
2        US BANK TRUST NA TRUSTEE Mortgage Arrearage         12/31/2016   1399944   Principal Paid                        1,177.76
2        US BANK TRUST NA TRUSTEE Mortgage Arrearage         01/31/2017   1402288   Principal Paid                        1,225.00
2        US BANK TRUST NA TRUSTEE Mortgage Arrearage         02/28/2017   1404702   Principal Paid                        1,122.47
2        US BANK TRUST NA TRUSTEE Mortgage Arrearage         03/31/2017   2002035   Principal Paid                        1,164.81
2        US BANK TRUST NA TRUSTEE Mortgage Arrearage         04/29/2017   2004424   Principal Paid                        1,017.16
2        US BANK TRUST NA TRUSTEE Mortgage Arrearage         05/31/2017   2006793   Principal Paid                        1,929.23
2        US BANK TRUST NA TRUSTEE Mortgage Arrearage         06/30/2017   2009149   Principal Paid                          976.90
2        US BANK TRUST NA TRUSTEE Mortgage Arrearage         07/31/2017   2011467   Principal Paid                          962.26
2        US BANK TRUST NA TRUSTEE Mortgage Arrearage         08/31/2017   2013795   Principal Paid                          951.00
2        US BANK TRUST NA TRUSTEE Mortgage Arrearage         09/30/2017   2016034   Principal Paid                          942.26
2        US BANK TRUST NA TRUSTEE Mortgage Arrearage         10/31/2017   2018298   Principal Paid                          949.49
2        US BANK TRUST NA TRUSTEE Mortgage Arrearage         11/30/2017   2020621   Principal Paid                        3,864.69
2        US BANK TRUST NA TRUSTEE Mortgage Arrearage         12/30/2017   2022862   Principal Paid                           70.94
2        US BANK TRUST NA TRUSTEE Mortgage Arrearage         01/31/2018   2025008   Principal Paid                          935.42
2        US BANK TRUST NA TRUSTEE Mortgage Arrearage         02/28/2018   2027263   Principal Paid                          932.70
2        US BANK TRUST NA TRUSTEE Mortgage Arrearage         03/31/2018   2029505   Principal Paid                          930.71
2        US BANK TRUST NA TRUSTEE Mortgage Arrearage         04/30/2018   2031735   Principal Paid                          929.22
2        US BANK TRUST NA TRUSTEE Mortgage Arrearage         05/31/2018   2033952   Principal Paid                        1,786.07
2        US BANK TRUST NA TRUSTEE Mortgage Arrearage         06/30/2018   2036150   Principal Paid                        1,745.46
2        US BANK TRUST NA TRUSTEE Mortgage Arrearage         07/31/2018   2038312   Principal Paid                          887.91
2        US BANK TRUST NA TRUSTEE Mortgage Arrearage         08/31/2018   2040552   Principal Paid                          899.08
2        US BANK TRUST NA TRUSTEE Mortgage Arrearage         09/29/2018   2042630   Principal Paid                        1,211.27
2        US BANK TRUST NA TRUSTEE Mortgage Arrearage         10/31/2018   2045366   Principal Paid                          901.08
2        US BANK TRUST NA TRUSTEE Mortgage Arrearage         11/30/2018   2047498   Principal Paid                        1,405.42
2        US BANK TRUST NA TRUSTEE Mortgage Arrearage         01/31/2019   2051690   Principal Paid                          483.20
2        US BANK TRUST NA TRUSTEE Mortgage Arrearage         02/28/2019   2053788   Principal Paid                          833.95
2        US BANK TRUST NA TRUSTEE Mortgage Arrearage         03/30/2019   2055868   Principal Paid                          833.56
2        US BANK TRUST NA TRUSTEE Mortgage Arrearage         04/30/2019   2057983   Principal Paid                          833.19
2        US BANK TRUST NA TRUSTEE Mortgage Arrearage         05/31/2019   2060158   Principal Paid                        1,689.83
2        US BANK TRUST NA TRUSTEE Mortgage Arrearage         06/29/2019   2062329   Principal Paid                          837.54
2        US BANK TRUST NA TRUSTEE Mortgage Arrearage         07/31/2019   2064481   Principal Paid                          837.40
2        US BANK TRUST NA TRUSTEE Mortgage Arrearage         08/31/2019   2066597   Principal Paid                          837.22
2        US BANK TRUST NA TRUSTEE Mortgage Arrearage         09/30/2019   2068681   Principal Paid                          837.02
2        US BANK TRUST NA TRUSTEE Mortgage Arrearage         10/31/2019   6008373   Principal Paid                          836.80
2        US BANK TRUST NA TRUSTEE Mortgage Arrearage         12/31/2019   6008527   Principal Paid                        2,599.78
2        US BANK TRUST NA TRUSTEE Mortgage Arrearage         01/31/2020   6008641   Principal Paid                          812.96
2        US BANK TRUST NA TRUSTEE Mortgage Arrearage         02/29/2020   6008727   Principal Paid                          719.64
2        US BANK TRUST NA TRUSTEE Mortgage Arrearage         03/31/2020   6008819   Principal Paid                          628.31
2        US BANK TRUST NA TRUSTEE Mortgage Arrearage         04/30/2020   6008904   Principal Paid                        1,047.17
2        US BANK TRUST NA TRUSTEE Mortgage Arrearage         05/30/2020   6008994   Principal Paid                          414.40
2        US BANK TRUST NA TRUSTEE Mortgage Arrearage         06/30/2020   6009079   Principal Paid                          175.65
2        US BANK TRUST NA TRUSTEE Mortgage Arrearage         07/31/2020   6009197   Principal Paid                          320.08
2        US BANK TRUST NA TRUSTEE Mortgage Arrearage         08/31/2020   6009288   Principal Paid                           99.57
2        US BANK TRUST NA TRUSTEE Mortgage Arrearage         09/30/2020   6009343   Principal Paid                           16.40
                                                                                          Total for Part 2 - b:          50,858.80




Form 4100N                                   Notice of Final Cure Payment                                                   page 3
   Case 15-49393         Doc 106    Filed 12/19/20 Entered 12/19/20 18:06:01                                Main Document
                                                Pg 4 of 4


Debtor 1     THOMAS F BARR                                            Case number   (if known)   15-49393
             Name




                                         CERTIFICATE OF SERVICE
         I certify that a true and correct copy of the foregoing document was filed electronically on
     December 18, 2020, with the United States Bankruptcy Court, and has been served on the parties
     in interest via e-mail by the Court's CM/ECF System as listed on the Court's Electronic Mail
     Notice List.

          I certify that a true and correct copy of the foregoing document was filed electronically with
     the United States Bankruptcy Court, and has been served by Regular United States Mail Service,
     first class, postage fully pre-paid, addressed to those parties listed on the Court's Manual Notice
     List and listed below on December 18, 2020.

                                                          US BANK TRUST NA TRUSTEE
     THOMAS F BARR                                        323 5TH ST
     TERRI M BARR                                         C/O SN SERVICING CORP
     2401 CRESTLINE DR                                    EUREKA, CA 95501-0305
     SAINT LOUIS, MO 63129

     MARINOSCI LAW GROUP PC
     14643 DALLAS PKWY
     STE 750
     DALLAS, TX 75254
                                                         /s/ Diana S. Daugherty
                                                         Diana S. Daugherty, Chapter 13 Trustee




Form 4100N                                 Notice of Final Cure Payment                                               page 4
